On information filed in the county court of Greer county, charging that the plaintiff in error, Bob Park, did have in his possession about fifteen gallons of whisky with the intention of violating the prohibitory law, he was convicted and his punishment fixed at confinement in the county jail for thirty days and a fine of fifty dollars. The judgment and sentence was rendered on the 17th day of March, 1914.
From this judgment the defendant appealed by filing in this court on May 2, 1914, a petition in error with case-made.
No brief has been filed and when the case was called on the assignment for final submission no appearance was made in behalf of the plaintiff in error. Whereupon the Attorney General moved that the appeal be dismissed as having been abandoned, or that the judgment be affirmed for failure to prosecute the appeal.
It appears that the appeal in this case has been abandoned, and for this reason the motion to dismiss the appeal is sustained. The appeal herein is dismissed and the cause remanded to the trial court.